DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/argument filed 05/26/2021. Claims 4-5 and 8 have been amended and no claims have been newly added. Accordingly, claims 1-16 are pending.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 05/26/2021 with respect to the rejection of claims 1 and 13 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
In pages 8-9, the applicant notes that paragraph 0071 describes two different embodiments of Wilk, wherein the first embodiment includes “the boost assembly 726 can be implemented within the energy storage system 300 or can be independent but electrically coupled to ESS 300 to boost output voltage of the vehicle energy storage 220 when the output voltage falls below a threshold level”. The applicant also notes that Wilk describes, in another embodiment, that “the high power switches of converter 726 may also be used to temporarily disconnect operation of the vehicle energy storage 220”, and that there is no-cause-and-effect relationship between the failing voltage in the first embodiment and the disconnection of the energy storage 220 in the second embodiment. The examiner respectfully disagrees. 

The independent claims require the accumulated parameter to be monitored after disconnecting the battery back, and that Wilk teaches the opposite (i.e. monitoring the voltage before disconnecting the battery pack). The examiner respectfully disagrees. The claim limitation requires “monitoring at least one accumulated parameter indicative of the operation of said energy storage system from the time of disconnection of said at least one battery pack, and when said accumulated parameter reaches a threshold value, setting said allowed operating extent for said remaining packs to a decreased working range”. 

1. Disconnection of faulty energy module 120X (i.e. disconnection of a battery pack) 
2. Monitor the voltage, and when voltage falls below a threshold level 
3. Disconnect the operation of vehicle energy storage 220 (i.e. set the remaining battery packs to a decreased working range) 
These sequence of events discloses the features recited in the claim limitation above, and therefore, the 35 U.S.C. 103 rejection is not overcome. 
Furthermore, in page 9, the applicant notes that para 0085 of Wilk is just a general statement that a reduced capacity is achieved if one battery is bypassed. The applicant further notes that Wilk does not describe that there is any actual monitoring, let alone a monitoring of a gradual change until the parameter reaches a threshold value. The examiner respectfully disagrees. In para 0085, “In other implementations, the resuming operation of the ESS 300 according to the second configuration may include charging the vehicle energy storage system with either the engine gen set 110 and/or the electric motor(s) 134. In this situation, the method may include limiting charge transferred from the hybrid electric vehicle to the vehicle energy storage. As described above, this may be accomplished, for example, by resetting the charge set point of the DC bus from a first voltage to a lower second voltage based on the reduced capacity associated with the bypassing of the faulty energy storage module.” The accumulated parameter is indicative of the energy throughput of the energy storage system after the disconnection of the battery pack 120X. The DC bus is reduced from a first voltage to a lower second voltage (i.e. set to a decreased working range) based on the reduced capacity i.e. the energy throughput of the energy storage system after the disconnection of battery pack  
It is the Office’s stance that all of the applicant’s arguments have been considered and the rejections remain.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
and/or said threshold value is less than 10,000 kWh”. From this limitation, it appears that the threshold value can be a range from 200 kWh to infinity, and/or 0 to 10,000 kWh, and/or 200 kWh to 10,000 kWh. It is unclear to the examiner how a threshold could be a combination of the threshold values above. How can a threshold value be in a range from 200 kWh to infinity and in between the range of 0 to 10,000 kWh. Therefore, the metes and bounds of the claimed limitations are vague and ill-defined, which renders the claim indefinite.
Claim 9 recites “said scheduled interval is at least 4h and/or less than 36 hours”. From this limitation, it appears that the scheduled interval can be a range from 4 hours to infinity, and from 0 to 36 hours. It is unclear to the examiner how the scheduled interval can be in a range from 4 hours to infinity and from 0 to 36 hours. (e.g. a scheduled interval of 37 hours would read on this claim). Therefore, the metes and bounds of the claimed limitations are vague and ill-defined, which renders the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 10-16 Are rejected under 35 U.S.C. 103 as being unpatentable over Wilk et al US20100305792 A1 (hence Wilk) in view of Tate, JR. et al US20120083948 A1 (hence Tate)

Regarding claim 1:
Wilk teaches:
A method for controlling the operation of an energy storage system in a vehicle, preferably an electric or hybrid electric vehicle, said energy storage system comprising at least two battery packs 
(In para 0014, “The present invention includes a system and a method for dynamically reconfiguring high power energy storage of a hybrid electric vehicle or an electric vehicle.” It includes controlling the operation of an energy storage system in a hybrid electric vehicle. The controller is configured to determine and bypass the faulty energy storage module and to reconfigure the vehicle and/or system (para 0015). The energy storage system 300 as shown in Fig. 2 includes a plurality of battery packs 120 (para 0034).)
said energy storage system being adapted to provide at least a nominal power functionality for propulsion of said vehicle using an allowed operating extent of all of said battery packs of said energy storage system, said allowed operating extent being a nominal working range of said battery packs (12);

said method comprising disconnecting at least one battery pack; and setting said allowed operating extent for said remaining connected and active battery pack(s) to an increased working range so as to enable said energy storage system to provide said nominal power functionality to said vehicle
(Fig. 4 shows a faulty battery pack 120X disconnected from the circuit by electrically bypassing it. Furthermore in para 0056, “in FIG. 4, the controller 390 sends a signal to disconnect or open switch 302D and connect or close switch 301D, so that, here, the charge current bypasses the energy storage module 120X and continues to/from energy storage module 120C from/to terminal 354 

In para 0069, “In particular, DC/DC converter 726 may be configured to boost energy leaving vehicle energy storage from a first voltage HV1 to a higher voltage HV2. For example the one or more controllers 390, may be configured to control the converter 726 to provide output voltage as required by a drive system of the hybrid electric vehicle. In particular, converter 726 may boost the diminished voltage of the reconfigured ESS 300 back up to the operational voltage of motor 134. This may be particularly valuable as the cumulative voltage available from a vehicle energy storage 220 having one or more "bypassed" faulty modules 120X may fall below the operational voltage of one or more electric motors (e.g., electric motor(s) 134),” After a battery pack is disconnected, the converter 726 boosts the diminished voltage of the reconfigured vehicle energy storage system (ESS) to an operational voltage of the electric motors due to a disconnected battery pack 120X. Thus, the allowed operating extent of the remaining battery packs are set to an increased working range to enable the ESS to provide nominal power functionality to the vehicle’s motors.) 
characterized by monitoring at least one accumulated parameter indicative of the operation of said energy storage system from the time of disconnection of said at least one battery pack, and when said accumulated parameter reaches a threshold value, setting said allowed operating extent for said remaining battery pack(s) to a decreased working range.
(In P71, “In other embodiments, the ESS 300 includes a boost assembly DC/DC converter 726 that comprises a high-power inductor and a high power, controllable switch, such as an IGBT. The boost assembly 726 can be implemented within the energy storage system 300 or can be independent but electrically coupled to ESS 300 to boost output voltage of the vehicle energy storage 220 when the output voltage falls below a threshold level due to bypassing the faulty energy storage module 120X, for example. Preferably the high-power inductor will be at least rated as high as the vehicle energy storage 220. For example the high-power inductor may have a rated DC voltage of 650 VDC and a peak current of 300. The high-power inductor may include the cooled inductor of patent application Ser. No. 12/013,211 filed Jan. 11, 2008, which is hereinafter incorporated by reference. According to one embodiment, the high power switches of converter 726 may also be used to temporarily disconnect operation of the vehicle energy storage 220 and provide the minimum threshold condition needed to operate the switch network.” The output voltage of the vehicle energy storage 220 is monitored and when it falls below a threshold level due to bypassing the faulty energy storage module 120X, the allowed operating extent of the remaining battery packs are set to a decreased working range i.e. by disconnecting the operation of the vehicle energy storage and provide the minimum threshold to operate the switch network.)

Wilk does not specifically state the said energy storage system comprises at least two battery packs connected in parallel.
However, Tate teaches:
said energy storage system comprises at least two battery packs connected in parallel. (Fig. 1 and para 0013 “While only two battery packs are shown in FIG. 1 for illustrative simplicity, any plurality of parallel battery packs may be used aboard the vehicle 10. The battery packs 11, 111 may be connected in electrical parallel with respect to each other via a high-voltage bus bar 15.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilk to incorporate the teachings of Tate to include the energy storage system comprises at least two battery packs connected in parallel. It is well known in the art and obvious to connect two battery packs in parallel. If a fault happens to the circuit, the current is able to pass through the circuit through different paths i.e. if a fault happens to one of the battery packs connected in parallel, the whole circuit won’t fail unlike electrical components connected in series. Connecting battery packs in parallel have many advantages compared to connecting battery packs connected in series.

Regarding claim 2:
Wilk and Tate as shown above, discloses all the limitations of claim 1:
Wilk 
comprising monitoring at least a first and a second accumulated parameter indicative of said operation of said energy storage system and, when said first accumulated parameter reaches a first threshold value, or said second accumulated parameter reaches a second threshold value, setting said allowed operating extent of said remaining battery packs to said decreased working range.
(In para 0085, “In other implementations, the resuming operation of the ESS 300 according to the second configuration may include charging the vehicle energy storage system with either the engine gen set 110 and/or the electric motor(s) 134. In this situation, the method may include limiting charge transferred from the hybrid electric vehicle to the vehicle energy storage. As described above, this may be accomplished, for example, by resetting the charge set point of the DC bus from a first voltage to a lower second voltage based on the reduced capacity associated with the bypassing of the faulty energy storage module.” The accumulated parameter is indicative of the energy throughput of the energy storage system after the disconnection of the battery pack 120X. The DC bus is reduced from a first voltage to a lower second voltage (i.e. set to a decreased working range) based on the reduced capacity i.e. the energy throughput of the energy storage system after the disconnection of battery pack 120X. That is, the accumulated parameter is monitored after the disconnection of the battery pack since the resetting of the charge set point of the DC bus from a first voltage to a lower second voltage based on a reduced capacity. That is, after disconnection of 

Regarding claim 3:
Wilk and Tate as shown above, discloses all the limitations of claim 1:
Wilk further teaches:
wherein said accumulated parameter is indicative of the time passed after disconnection of said at least one battery pack, an electrical work performed by said energy storage system after disconnection of said at least one battery pack and/or an energy throughput of said energy storage system after disconnection of said at least one battery pack.
(In para 0085, “In other implementations, the resuming operation of the ESS 300 according to the second configuration may include charging the vehicle energy storage system with either the engine gen set 110 and/or the electric motor(s) 134. In this situation, the method may include limiting charge transferred from the hybrid electric vehicle to the vehicle energy storage. As described above, this may be accomplished, for example, by resetting the charge set point of the DC bus from a first voltage to a lower second voltage based on the reduced capacity associated with the bypassing of the faulty energy storage module.” The accumulated parameter is indicative of the energy throughput of the energy 
	
Regarding claim 4:
Wilk teaches the same limitation as recited above in claims 1 and 3, but it does not teach the threshold value is greater than 200 kWh, and/or said threshold value is less than 10 000 kWh. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the threshold values recited above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,265 USPQ 215 (CCPA 1980).

Regarding claim 5:
Wilk and Tate as shown above, discloses all the limitations of claim 1:
Wilk further teaches:
wherein said allowed operating extent is expressed in terms indicative of at least one of a state of charge, a charging current, a discharging current, and a power output of said battery pack.
(In para 0084, “the resuming operation of the ESS 300 according to the second configuration may include discharging the MVES 220 in response to a demand, followed by boosting the energy transferred from the vehicle energy storage 220 
In para 0044, “The fault detector may detect a fault using measurement parameters associated with the energy storage. Some examples of the measurement parameters include: equivalent series resistance (ESR), voltage values, current values, charge value, charge rate, cell charge over time, time to reach maximum voltage, rate of change of voltage, capacitance, lower charge voltage, upper charge voltage, set time out for charging each energy storage module or one or more cells of the energy storage module of the energy storage modules, capacitance, lower charge voltage, upper charge voltage, set time out for charging each energy storage module or one or more cells of the energy storage modules, applied charge, cell voltage, charge time, temperature values, etc.” The measurement parameters of the energy storage shown above can be indicative of the allowed operating extent of the battery packs, which include current values, charge values, and capacitance. The state of charge is the level of charge of a battery relative to its capacitance, which means that with charge values and capacitance, the state of charge can be known.)

Regarding claim 6:
Wilk and Tate as shown above, discloses all the limitations of claim 1:
Wilk further teaches:
comprising, when said threshold value is reached, setting said allowed operating extent of said remaining battery pack(s) to said decreased working range being such that provision of said nominal power functionality from said energy storage unit to said vehicle  is disabled
(In para 0081, “In some embodiments, the method may actively create a "window of opportunity", where the current flow between the ESS 300 and the hybrid electric drive system 100 is below a minimum threshold, as discussed above. According to one embodiment, the system, for example via a controller, may temporarily inhibit operation of the vehicle energy storage until the resuming operation of the vehicle energy storage. For example, temporarily inhibiting operation of the vehicle energy storage can include shutting down a generator or terminating a demand for power on the vehicle energy storage. Additionally, the inhibition may include disconnecting the charging of the one or more energy storage modules 120A-D by the charge source.” Once the current flow between the energy storage system 300 and the hybrid electric drive system 100 is below a minimum threshold, the controller inhibits operation of the vehicle storage system which includes shutting down a demand for power i.e. nominal power functionality from energy storage system is disabled.)

Regarding claim 7:
Wilk and Tate as shown above, discloses all the limitations of claim 1.
Wilk teaches:
wherein said nominal power functionality corresponds to a set or sets of function parameters to be provided by said energy storage system, said function parameters comprising electrical work output and/or energy throughput, and/or duration.
(In para 0083, “The method then continues to block 920 where the operation controls to operate the MVES 220 or ESS 300 are reconfigured according to a second configuration that accounts for the electrically bypassed faulty energy storage module 120X. The operation controls may include parameters set in an engine control unit (ECU), an electric vehicle control unit (EVCU), a drive interface controller, an energy storage control module, etc., and any combination thereof. As discussed above the reconfiguration will generally include lowering performance parameters and set points to reflect the diminished energy storage capacity.” The second configuration i.e. when a battery pack is disconnected includes lowering performance parameters and set points to reflect the diminished energy storage capacity i.e. a function parameter comprising energy throughput of the energy storage system.

In para 0084, “the resuming operation of the ESS 300 according to the second configuration may include discharging the MVES 220 in response to a demand, followed by boosting the energy transferred from the vehicle energy storage 220 

Regarding claim 10:
Wilk and Tate as shown above, discloses all the limitations of claim 1.
Wilk further teaches:
comprising determining that said at least one battery pack is faulty before disconnecting said battery pack from said remaining battery pack(s)
(Block 910 of Fig. 9. In para 0080, “At block 910, the method includes determining that current flow between the vehicle energy storage and the hybrid electric vehicle is below a minimum threshold. As discussed above the minimum threshold will vary from application to application, but preferably will be associated with the performance rating of the switching network.” The method includes determining that current flow between the vehicle energy storage and the vehicle is below a minimum threshold i.e. determining that a battery pack is faulty. If it is below a minimum threshold, the faulty energy storage module i.e. the battery pack is disconnected from the remaining battery packs (para 0082).)

Regarding claim 11:
Wilk and Tate as shown above, discloses all the limitations of claim 1.
Wilk further teaches:
A non-transitory computer readable medium carrying a program comprising program code means for performing the steps of claim 1 when said program is run on a computer.
(A computer program comprising program code can performs the steps of claim 1 when said program is run on a computer (para 0087-88).)

Office Note: Claim 11 appears to be an independent claim, however it is written in dependent form. For clarity, the office suggests incorporating the claim limitations from claim 1 into claim 11, thus making it an independent claim. Furthermore, claims 1 and 11 are not in the same statutory category. Claim 1 refers to a method, while claim 11 is performing the steps of claim 1.  It is unclear to the examiner if claim 11 is geared towards a method or an apparatus.


Regarding claim 12:
Wilk and Tate as shown above, discloses all the limitations of claim 1.
Wilk further teaches:
A non-transitory computer readable medium carrying a computer program comprising program code means for performing the steps of any of claim 1 when said program product is run on a computer.


Office Note: Claim 12 appears to be an independent claim, however it is written in dependent form. For clarity, the office suggests incorporating the claim limitations from claim 1 into claim 12, thus making it an independent claim. Furthermore, claims 1 and 12 are not in the same statutory category. Claim 1 refers to a method, while claim 12 is performing the steps of claim 1. It is unclear to the examiner if claim 12 is geared towards a method or an apparatus.


Regarding claim 13:
Wilk and Tate teaches the same claim limitations as recited in claim 1.
		
Regarding claim 14:
Wilk and Tate teaches the same claim limitations as recited in claim 2.

Regarding claim 15:
Wilk and Tate teaches the same claim limitations as recited in claim 3.

Regarding claim 16:
Wilk and Tate as shown above, discloses all the limitations of claim 13.
Wilk further teaches:
A vehicle comprising a control unit according to claim 13
(In Fig. 3 and para 0034, “ESS 300 may also include one or more controllers 390 and a vehicle communication interface 332.” The control unit is attached to the hybrid electric vehicle (para 0034).)

Office Note: Claim 16 appears to be an independent claim, however it is written in dependent form. For clarity, the office suggests incorporating the claim limitations from claim 13 into claim 16, thus making it an independent claim.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk and Tate in view of Mitsutani US20140022681 A1 

Regarding claim 8:
Wilk and Tate teaches the claim limitations as recited in claim 1 above. Wilk does not specifically state wherein said threshold value is adapted to enable the completion of an intended use schedule of said vehicle requiring the provision of an intended power functionality from said energy storage system to said vehicle for a scheduled interval.
However, Mitsutani teaches:
wherein said threshold value is adapted to enable the completion of an intended use schedule of said vehicle requiring the provision of an intended power functionality from said energy storage system to said vehicle for a scheduled interval.	
(In para 0027, “Preferably, the signal outputting unit includes a current detecting unit for detecting an actual current that is input to or output from the power storage device. The control device calculates a variation length obtained by accumulating a magnitude of an amount of variation for each sampling period for the actual current detected by the current detecting unit, and a variation length obtained by accumulating a magnitude of an amount of variation for each sampling period for a command current to be input to or output from the power storage device set in accordance with requested electric power based on a user's operation, during a prescribed period of time” The output current from the power storage device is set in accordance with a requested electric power based on a user’s operation during a prescribed period of time i.e. adapted to enable the completion of an intended use schedule of the vehicle. The threshold value i.e. the current is adapted to enable the completion of an intended use schedule of the vehicle, which also includes power functionality from the power storage device for a scheduled interval i.e. a prescribed period of time.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilk to incorporate the teachings of Mitsutani to include wherein said threshold value is adapted to enable the completion of an intended use schedule of said vehicle requiring the provision of an intended power functionality from said 

	Regarding claim 9:
	Wilk and Mitsutani teaches the claim limitations as recite above in claims 1 and 8.
Mitsutani discloses the claimed invention except for wherein said scheduled interval is at least 4h and/or less than 36h. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the scheduled interval to be at least 4h and/or less than 36h since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,265 USPQ 215 (CCPA 1980).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jestin et al. US20150239366A1 discloses a method of controlling the operation of the electrical power supply to an electric motor vehicle comprising at least 
detection (100, 110) of an operating anomaly of at least one defective module,
reduction (120, 130) of the maximum power that can be provided by the modules
electrical disconnection (140) of each defective module, the disconnection step being implemented after the reduction of the maximum power.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/G.J.L./
Examiner
Art Unit 3669



/JESS WHITTINGTON/             Examiner, Art Unit 3669